Citation Nr: 1236516	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  09-18 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.  He died in September 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Seattle, Washington.                 

The appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2012.  A copy of the transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran died in September 2007 by committing suicide; the immediate cause of death was a self inflicted perforating gunshot wound to the head.    

2.  At the time of the Veteran's death, service connection had been established for posttraumatic stress disorder (PTSD), rated as 30 percent disabling, and diabetes mellitus type II, rated as 20 percent disabling; the combined disability rating was 40 percent.




3.  The relevant competent evidence is in relative equipoise as to whether the Veteran was unsound mentally at the time he committed suicide as a result of his service-connected PTSD and diabetes mellitus, such that he was unable to resist such impulse.  


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.302, 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

As discussed in more detail below, sufficient evidence is of record to grant the claim for service connection for the cause of the Veteran's death.  Therefore, no further development is needed with respect to the appellant's appeal.





II. Analysis

In general, service connection may be granted for an injury or disease incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish service connection for the cause of the veteran's death, evidence must be presented which in some fashion links the fatal disease to a period of active service or an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In short, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death. For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Compensation shall not be paid if a disability is the result of the Veteran's own willful misconduct or abuse of alcohol.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301.  Willful misconduct precludes a finding of service connection for the purposes of establishing service connection for the cause of death under 38 U.S.C.A. § 1310.  Myore v. Nicholson, 489 F.3d 1207, 1212 (2007).
   
In order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  A person of unsound mind is incapable of forming an intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct).  It is a constant requirement for a favorable action that the precipitating mental unsoundness be service connected.  38 C.F.R. § 3.302(a) (2011); see Elkins v. Brown, 8 Vet.App. 391, 397-98 (1995) ( § 3.302 "establishes presumptions concerning mental unsoundness as a result of the act of suicide or a bona fide attempt that negate willful misconduct ") (emphasis added); Sheets v. Derwinski, 2 Vet.App. 512, 516 (1992) ( § 3.302 provides that suicide is evidence of mental unsoundness and, absent a reasonable adequate motive, is considered to be the result of mental unsoundness). 

Whether a person, at the time of suicide, was so unsound mentally that he or she did not realize the consequences of such an act, or was unable to resist such impulse is a question to be determined in each individual case, based on all available lay and medical evidence pertaining to his or her mental condition at the time of suicide. The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness.  Therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances which could lead a rational person to self-destruction.  38 C.F.R. § 3.302(b) (2011).

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).  In addition to the more general benefit-of-the-doubt rule, 38 C.F.R. § 3.302(c)(2)  provides that "[i]n all instances any reasonable doubt [about whether or not the veteran's suicidal death was the result of service-connected mental unsoundness] should be resolved favorably to support a finding of service connection." 

In the instant case, the Veteran's death certificate shows that he died in September 2007.  The immediate cause of death was listed as a self inflicted perforating gunshot wound to the head.  The manner of death was listed as a suicide.  

At the time of the Veteran's death, service connection had been established for PTSD, rated as 30 percent disabling, and diabetes mellitus type II, rated as 20 percent disabling.  The combined disability rating was 40 percent.

In the March 2012 Travel Board hearing, the appellant testified that due to the Veteran's service-connected PTSD and diabetes mellitus, he was mentally unsound at the time he committed suicide, such that he was unable to resist such impulse.  The appellant stated that in the years prior to the Veteran's suicide, the symptomatology of his PTSD and diabetes mellitus had worsened.  Due to the Veteran's PTSD, he was paranoid, anti-social, and did not trust people.  Thus, even though he should have been receiving treatment, his symptomatology prevented him from seeking such treatment.   In regard to his diabetes mellitus, he did not always manage his diabetes which caused his sugar levels to fluctuate.  The appellant indicated that when his sugar levels got out of balance, the Veteran became unaware of his surroundings and he would lose cognizance of what was happening.      

In support of the appellant's testimony, private medical records were obtained which showed that in December 2006, the Veteran was hospitalized for six days for altered mental status secondary to diabetic ketoacidosis.  Upon admission, it was noted that the Veteran had been recently seen at the VA Medical Center (VAMC) for elevated glucose in the 500s.  It was recommended that he be admitted for management of his diabetes but the Veteran refused admission and was discharged against medical advice.  He was subsequently found with severe altered mental status and was brought to the private Emergency Room.  Upon his discharge, the pertinent diagnoses were diabetic ketoacidosis, altered mental status secondary to diabetic ketoacidosis, and poorly controlled diabetes.  This evidence supports the appellant's contention that the Veteran did not manage his diabetes and that when his diabetes was uncontrolled, his mental status deteriorated.  

The Board also notes that the evidence of record shows that before he died, the Veteran had suicidal ideations.  VAMC outpatient treatment records reflect that in March 2007, the Veteran went to the Emergency Department with complaints that his body was "shutting down" and that he did not have "any control anymore."  According to the Veteran, he had lost control of his bladder and bowels.  The Veteran noted that earlier in the morning, he had decided to give up and do something "to end [his] life."  Thus, it was reported that the Veteran had been suicidal.  However, he denied current suicidal ideations.  

A suicide that is intentional is willful misconduct, and willful misconduct is a bar to service connection for the cause of the Veteran's death.  However, if the Veteran was at the time of the suicide unsound mentally, that is, unable to resist such an impulse, then the suicide was the result of mental unsoundness and not intentional or a bar to the benefit.  

In this case, the Board recognizes that in the May 2009 statement of the case (SOC), the RO determined that there was no evidence suggesting that the Veteran was of unsound mind or otherwise incapable of adequate judgment at the time of his suicide.  The RO stated that throughout 2007, the Veteran referred to his disillusionment with the decline of his physical health.  In August and early September 2007, the Veteran related to his treatment providers that his mood was generally fine although he was feeling stress over ongoing legal issues concerning a motor vehicle accident and DUI charges.  Thus, the RO concluded that the evidence indicated that the Veteran was of sound mind at the time he committed suicide and that the circumstances surrounding him then were deemed to be adequate motive for such an act.  However, in consideration of the appellant's statements and testimony, which the Board finds competent, credible, and supported by the medical evidence of record, the Board has determined that the relevant positive and negative evidence is in approximate equipoise as to whether the Veteran was unsound mentally at the time he committed suicide as a result of his service-connected PTSD and diabetes mellitus, such that he was unable to resist such impulse.  See 38 C.F.R. § 3.302.   Resolving reasonable doubt in favor of the appellant, service connection for the cause of the Veteran's death is granted.  38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


